DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 33, and 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locke et al. (US 2011/0178481).
Regarding claim 16, Locke teaches a collection fitting for sampling fluid from a tissue site being treated with reduced-pressure therapy (Figure 1; Abstract), the collection fitting comprising: 
a switch fitting (58) configured to be fluidly coupled between a reduced-pressure source (16), a dressing (12), and a specimen container (18); and 
a switch (switch valve; Paragraph 0052) coupled to the switch fitting and configured to selectively couple a fluid path between the reduced-pressure source and the dressing through the switch and the specimen container (Figure 1; Paragraph 0052).
Regarding claim 17, Locke teaches a system for sampling fluid from a tissue site (Figure 1; Abstract), the system comprising: 
a switch fitting (58) having a first passage (one passage of the tee-fitting) and a second passage (another passage of the tee-fitting); 
a specimen container (18); 
a switch (switch valve; Paragraph 0052) configured to fluidly couple the first passage and the second passage through the switch (Figure 1; Paragraph 0052), and in response to operation of the switch, to fluidly couple the first passage and the second passage through the specimen container (Figure 1; Paragraph 0052); 

a second tube coupled to the second passage (Figure 1; another of the conduits; element 28)
Regarding claim 18, Locke teaches further comprising: 
a reduced-pressure source fluidly coupled to the first tube (16; Figure 1); and 
a dressing fluidly coupled to the second tube (12; Figure 1).
Regarding claim 33, Locke teaches a method for sampling fluid from a tissue site (Abstract; Paragraph 0003) comprising: 
providing a collection fitting (58) having a switch (switch valve; Paragraph 0052); 
fluidly coupling the collection fitting between a reduced-pressure source (16) and a tissue site (area of 12) so that the reduced-pressure source and the tissue site are fluidly coupled through the collection fitting (Figure 1; Paragraph 0052); 
coupling a specimen container (18) to the collection fitting proximate to the switch (Figure 1; Paragraph 0052); and 
operating the switch to fluidly couple the tissue site and the reduced-pressure source through the specimen container (Paragraph 0052; Figure 1).
Regarding claim 35, Locke teaches wherein fluidly coupling a collection fitting comprises: 
coupling an end of a first lumen to a first passage of the collection fitting and an opposite end of the first lumen to the reduced-pressure source (Figure 1; one of the conduits; from element 58 to element 34); 
coupling a dressing (12) to the tissue site (Figure 1); and 
coupling an end of a second lumen to a second passage of the collection fitting and an opposite end of the second lumen to the dressing (Figure 1; another of the conduits; element 28).
claim 36, Locke teaches wherein operating the switch comprises: 
moving a bypass passage of the switch out of fluid communication with the reduced- pressure source and the tissue site (Paragraph 0052; Figure 1); 
moving a first switch passage into fluid communication with the reduced-pressure source and the specimen container (Paragraph 0052; Figure 1); and 
moving a second switch passage into fluid communication with the tissue site and the specimen container (Paragraph 0052; Figure 1).
Regarding claim 37, Locke teaches further comprising providing reduced-pressure therapy to the tissue site through the collection fitting and the specimen container (Paragraph 0051-0052).
Regarding claim 38, Locke teaches further comprising providing reduced-pressure therapy to the tissue site through the collection fitting (Paragraph 0051-0052).
Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US Patent No. 5417673)
Regarding claim 39, Gordon teaches a collection fitting for sampling fluid from a tissue site (Abstract), the collection fitting comprising: 
a chassis (72) having a tubular body (Figures 3 and 4); 
a disc cup (82) having a cylindrical body (Figures 3 and 4), a first passage, and a second passage, the disc cup disposed in the chassis (Column 4, Lines 49-56: ‘ Sample site 70 is comprised of housing 72 having a base portion 74 supporting at opposite ends thereof first and second fluid ports 76 and 78 along common axis 79, valve assembly portion 80, and hub portion 82 therebetween for communicating fluid between valve assembly portion 80 and ports 76, 78.’)
a cap (74) coupled to the chassis and having a first cap passage in fluid communication with the first passage of the disc cup and a second cap passage in fluid communication with the second passage of the disc up, the first cap passage and the second cap passage each configured to be coupled to a tube (Figures 3-4; chassis (Column 4, Lines 49-56: ‘ Sample site 
a switch (80) disposed within the chassis adjacent to the disc cup and having a first port, a second port and a bypass passage, the switch selectively operable to fluidly couple the first passage and the second passage with the bypass passage and to fluidly couple the first passage to the first port and the second passage to the second port (Figures 3-4; chassis (Column 4, Lines 49-56: ‘ Sample site 70 is comprised of housing 72 having a base portion 74 supporting at opposite ends thereof first and second fluid ports 76 and 78 along common axis 79, valve assembly portion 80, and hub portion 82 therebetween for communicating fluid between valve assembly portion 80 and ports 76, 78.’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2011/0178481) in view of Gordon (US Patent No. 5417673)
Regarding claim 19, Locke is silent on the cylindrical body and nipples. Gordon teaches wherein the switch fitting comprises: 
a cylindrical body (82) having the first passage and the second passage extending through the cylindrical body (Figure 3); 
a first nipple (116) coupled to the first passage and configured to be inserted into a first lumen (Figures 3 and 5); and 
a second nipple (118) coupled to the second passage and configured to be inserted into a second lumen (Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art to have modified Locke with Gordon because it helps avoid collecting diluted samples (Column 5, Lines 15-32 of Gordon) and because Gordon teaches nipple elements as being a known in the art way to connect fluid lines (see Description of Prior Art of Gordon).
Claims 20-21, 24-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2011/0178481) in view of Teixeria et al. (US 2012/0095369)
Regarding claim 20, Locke is silent on the cap. Teixeira teaches further comprising: 
a cap (44) coupled to the switch fitting (35) and having a first bore (50) and a second bore (52), each bore extending through the cap (Figure 12); and 
the first passage (24) and the second passage (30) each fluidly coupled to a respective bore of the cap (Figures 10-12).
It would have been obvious to one of ordinary skill in the art to have modified Locke with Teixeria because Texixeria teaches the use of a cap as being known in the art and useful in allowing easy access to the sample within according to known procedures (Paragraph 0042 of Texieria).
claim 21, Locke is silent on the device housing. Teixeira teaches further comprising a device housing coupled to the switch fitting and configured to receive the specimen container and secure the specimen container adjacent to the switch (Figures 10-12). It would have been obvious to one of ordinary skill in the art to have modified Locke with Teixeria because Texixeria teaches the use of a cap as being known in the art and useful in allowing easy access to the sample within according to known procedures (Paragraph 0042 of Texieria).
Regarding claim 24, Locke is silent on the cavity, cap, and gap. Teixeira teaches further comprising: 
a cavity formed in an end of the switch fitting, the first passage and the second passage opening into the cavity and extending through the switch fitting (Area formed by 35); and 
a cap (44) coupled to the end of the switch fitting and having a portion disposed within the cavity (Figure 12), 
a gap formed between an end of the cap and an inner wall of the cavity (Figures 11-12), the cap having a first bore (50) fluidly coupled to the first passage (Figures 10-12), and a second bore (52) fluidly coupled to the second passage (Figures 10-12), each bore extending through the cap (Figures 10-12).
It would have been obvious to one of ordinary skill in the art to have modified Locke with Teixeria because Texixeria teaches the use of a cap as being known in the art and useful in allowing easy access to the sample within according to known procedures (Paragraph 0042 of Texieria).
Regarding claim 25, Locke is silent on the gap. Teixeira teaches wherein the gap comprises a sensing bypass (Paragraph 0051-0054). It would have been obvious to one of ordinary skill in the art to have modified Locke with Teixeria because it allows for selective fluid connections (Paragraphs 0053-0054 of Teixeria).
claim 27, Locke is silent on the first passage, second passage, and bypass passage and how they’re connected. Teixeira teaches wherein the switch comprises: 
a first switch passage (50) configured to be fluidly coupled to the first passage of the switch fitting (Figures 10-12); 
a second switch passage (52) configured to be fluidly coupled to the second passage of the switch fitting (Figures 10-12); and 
a bypass passage (51) configured to be fluidly coupled to the first passage and the second passage of the switch fitting (Figures 10-12); 
wherein the first switch passage, the second switch passage, and the bypass passage are fluidly isolated from each other in the switch (Figure 12).
It would have been obvious to one of ordinary skill in the art to have modified Locke with Teixeria because it allows for selective fluid connections (Paragraphs 0053-0054 of Teixeria).
Claims 22-23, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2011/0178481) in view of Teixeria et al. (US 2012/0095369) and in further view of Gordon (US Patent No. 5417673)
Regarding claim 22, Locke is silent on the cylindrical body and nipples. Gordon teaches further comprising: 
a first nipple (116) disposed in the first passage and extending from the switch fitting into the first bore of the cap (Figures 3 and 5); and 
a second nipple (118) disposed in the second passage and extending from the switch fitting into the second bore of the cap (Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art to have modified Locke with Gordon because it helps avoid collecting diluted samples (Column 5, Lines 15-32 of Gordon) and because Gordon teaches nipple elements as being a known in the art way to connect fluid lines (see Description of Prior Art of Gordon).
claim 23, Locke is silent on the nipples. Gordon teaches wherein the first nipple and the second nipple are each configured to be inserted into a lumen of a respective tube (Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art to have modified Locke with Gordon because it helps avoid collecting diluted samples (Column 5, Lines 15-32 of Gordon) and because Gordon teaches nipple elements as being a known in the art way to connect fluid lines (see Description of Prior Art of Gordon).
Regarding claim 26, Locke is silent on the nipples. Gordon teaches further comprising: 
a first nipple (116)  disposed in the first passage and extending from the switch fitting into the first bore of the cap (Figures 3 and 5); and 
a second nipple (118) disposed in the second passage and extending from the switch fitting into the second bore of the cap (Figures 3 and 5).
It would have been obvious to one of ordinary skill in the art to have modified Locke with Gordon because it helps avoid collecting diluted samples (Column 5, Lines 15-32 of Gordon) and because Gordon teaches nipple elements as being a known in the art way to connect fluid lines (see Description of Prior Art of Gordon).
Regarding claim 30, Locke is silent on the conical portions. Gordon teaches wherein: 
the first switch passage has a substantially conical portion proximate to the first end of the switch and a substantially cylindrical portion proximate to the second end of the switch (Figures 1-2); and 
the second switch passage has a substantially conical portion proximate to the first end of the switch and a substantially cylindrical portion proximate to the second end of the switch (Figures 1-2).
It would have been obvious to one of ordinary skill in the art to have modified Locke with Gordon because it helps avoid collecting diluted samples (Column 5, Lines 15-32 of Gordon) .
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2011/0178481) in view of Teixeria et al. (US 2012/0095369) and in further view of Han et al. (US 2010/0174210)
Regarding claim 28, Locke is silent on the swtich retainer. Han teaches the switch further comprising: a switch retainer (Figures 11-12); a first flange coupled to an end of the switch retainer, the first flange having a first shoulder; and a second flange coupled to a peripheral portion of the switch proximate to an end of the switch, the second flange having a second shoulder configured to rest on and slide past the first shoulder (Figures 3-4B and 9; Paragraph 0020). It would have been obvious to one of ordinary skill in the art to have modified Locke with Han because it allows for an improved fluid flow control apparatus that can be employed that enables a user to control the direction and/or amount of fluids transported in a given system or procedure in one unit (Paragraph 0002 of Han).
Regarding claim 29, Locke is silent on the cylindrical body. Han teaches wherein the switch further comprises: a cylindrical body having a first end and a second end; wherein the bypass passage is recessed into the first end of the switch proximate to a center of the switch; wherein the first switch passage extends through the switch from the first end to the second end; and wherein the second switch passage extends through the switch from the first end to the second end (Figures 3-4B and 0; Paragraph 0020). It would have been obvious to one of ordinary skill in the art to have modified Locke with Han because it allows for an improved fluid flow control apparatus that can be employed that enables a user to control the direction and/or amount of fluids transported in a given system or procedure in one unit (Paragraph 0002 of Han).
Claims 31-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2011/0178481) in view of Han et al. (US 2010/0174210)
claim 31, Locke is silent on the device housing. Han teaches further comprising a device housing having a tubular body, a first end configured to be coupled to the switch fitting so that the switch fitting and the switch are disposed within the device housing, and a second end having an annular detent on an inner diameter, the detent configured to engage a mating detent of the specimen container to secure the specimen container to the device housing (Figures 1, 3-4B, and 9). It would have been obvious to one of ordinary skill in the art to have modified Locke with Han because it allows for an improved fluid flow control apparatus that can be employed that enables a user to control the direction and/or amount of fluids transported in a given system or procedure in one unit (Paragraph 0002 of Han).
Regarding claim 32, Locke is silent on the switch being rotatable. Han teaches wherein the switch is configured to rotate relative to the switch fitting (Paragraphs 0022-0023). It would have been obvious to one of ordinary skill in the art to have modified Locke with Han because it allows for an improved fluid flow control apparatus that can be employed that enables a user to control the direction and/or amount of fluids transported in a given system or procedure in one unit (Paragraph 0002 of Han).
Regarding claim 34, Locke is silent on the switch being rotatable. Han teaches wherein operating the switch comprises rotating the switch (Paragraphs 0022-0023). It would have been obvious to one of ordinary skill in the art to have modified Locke with Han because it allows for an improved fluid flow control apparatus that can be employed that enables a user to control the direction and/or amount of fluids transported in a given system or procedure in one unit (Paragraph 0002 of Han).
Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US Patent No. 5417673) in view of Han et al. (US 2010/0174210)
Regarding claim 40, Locke is silent on the switch being rotatable. Han teaches wherein the switch is selectively rotatable (Paragraphs 0022-0023). It would have been obvious to one of ordinary skill in the art to have modified Locke with Han because it allows for an improved fluid 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791